DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species I (claims 1, 3, and 4) in the reply filed on 12/12/2022 is acknowledged.
Claims 2 and 5-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/12/2022.

The status of the claims for this application is as follows.  
Claims 1-7 are currently pending.
Claims 2 and 5-7 are currently withdrawn.

Drawings
The drawings were received on 11/09/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, and 4 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Della-Porta (US 2842387), (hereinafter, Porta).


    PNG
    media_image1.png
    795
    616
    media_image1.png
    Greyscale


Re Clm 1: Porta discloses a telescopic tube assembly (see Figs. 1-3, and the annotated figs. above) having a fixing structure, comprising: a first tube (3 and 1) having a receiving end offset (at 5) toward a predetermined direction to form an inward offset arc portion (the portion containing 1111, note that arc is being defined as something shaped like a curve or arch) and an outward offset arc portion (the portion containing 1112, note that arc is being defined as something shaped like a curve or arch), which are opposite to each other (see above), wherein the inward offset arc portion is offset inwardly toward a center of the first tube by a first predetermined distance (see above) and the outward offset arc portion is offset outwardly toward the predetermined direction to a position beyond an outer edge of the first tube (see above); a second tube (2) having an inserting end (an end that can be inserted), wherein an inner diameter of the first tube is greater than an outer diameter of the second tube (see above); and a fastening structure (13, and 9-11) disposed at the receiving end of the first tube (an end that can be penetrated), wherein the inserting end of the second tube is inserted into the first tube through the receiving end (see above); by locking the fastening structure, the second tube is pushed against the inward offset arc portion such that the second tube and the first tube are fixed with respect to each other (see above); by loosening the fastening structure, the second tube is released (released implying the securing force has been removed) from the inward offset arc portion such that the second tube and the first tube are movable relative to each other (see above).  
Re Clm 3: Porta discloses a position limiter (6, 7, and 14) for restricting a relative movement between the first tube and the second tube (see above).  
Re Clm 4: Porta discloses wherein the first tube is provided with a first open hole (72) at a predetermined position of the outward offset arc portion (see above), and the position limiter is placed between the outward offset arc portion and the second tube (see above); the fastening structure includes a first nut (13) and a first screw (9 and 10) with a knob (11), the first nut is disposed between the position limiter and the outward offset arc portion (see above), and the first screw with the knob is inserted through the first open hole to couple (couple being defined as linked) with the first nut (see above); by locking the first screw with the knob (see above), the position limiter is pressed by the first screw with the knob to push the second tube against the inward offset arc portion (see above) such that the second tube is clamped by the position limiter and the inward offset arc portion (see above), thereby fixing the second tube and the first tube with respect to each other (see above); by loosening the first screw with the knob, the second tube is released from the position limiter and the inward offset arc portion (see above) such that the second tube and the first tube are movable relative to each other (see above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following documents have structural features (tubular members secured inside other tubular members) which are similar to the applicant’s claimed invention; GB-778484-A, WO-8603562-A1, US-1220648-A, US-20100032541-A1, and US-5988573-A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066. The examiner can normally be reached Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES ALBERT LINFORD
Examiner
Art Unit 3679
12/14/2022



/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679